tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date release number release date legend org -- organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective june 20xx the revocation of your exempt status was made for the following reason you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed forms 990-n electronic postcard to forms you should file these income_tax returns with the appropriate service_center for the tax years ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope department of the treasury internal_revenue_service tax_exempt_and_government_entities_division capitol street fresno ca irs org address date date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers manager's name id number manager's contact number response due_date certified maii - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code frend if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org _ - year period ended 20xx12 20xx12 legend org organization name president secretary secretary - secretary treasurer - treasurer secretary-1 - xx - date country - country president - treasurer-1 - treasurer issues issue - does org continue to qualify for exemption under internal_revenue_code sec_501 issue - is retroactive revocation of org warranted under code sec_7805 facts org eo was founded as an association by president and treasurer on june 20xx article of the articles of association show the organization’s name as org article il states in part said organization is exclusively for charitable religious educational and or scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organization under sec_501 of any future federal tax code the eo submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service irs on april 20xx form_1023 listed president as president secretary as secretary and treasurer as treasurer form_1023 provided a narrative description of the eo’s activities and stated the organization is involved in training people for working in the community as volunteers people will be trained in the care and education of children on a full-time basis the major project is scheduled to begin operations in early 20xx the project is currently housed in a private home and will be overseen by the executive director and the board_of directors during the application process the irs requested detailed information about the eo’s intended operations in a letter dated june 20xx and asked the eo where the activities form 886-a rev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form_886 a name of taxpayer explanation of items year period ended 20xx12 20xx12 org were to be conducted in its response dated july 20xx the eo makes no mention that it plans to conduct any of its activities outside of the united_states the irs issued a determination_letter dated september 20xx the determination_letter recognized the eo as an organization exempt from federal_income_tax under internal_revenue_code code sec_501 the determination_letter also recognized the eo as a public charity as described in code sec_170 during the interview portion of the examination president president stated that the eo’s primary exempt_purpose is to train volunteers in country to teach them how to help orphans the eo accomplishes its goal by sending the president to visit different countries the president said she has visited country country country country country country country country country country and country to feed orphans since 20xx the president could not provide any details of the training provided to volunteers the examination revealed that the eo did not incur any type of training expenses and training material does not exist the president stated that the major project that was scheduled to begin in early 20xx referred to the eo’s inception and start_up operations the president did not know why there was not mention on form_1023 or subsequent correspondence of the eo’s intention to carry on activities outside of the united_states the examination revealed the president signed form_1023 and the letter dated july 20xx the examination also revealed that the eo carries on all its activities outside of the united_states the eo is operated from the president’s residence and an office in country country the eo’s board_of directors is comprised of two other individuals secretary-1 is the secretary and treasurer-1 is the treasurer secretary-1 and treasurer-1 reside in country the office in country is rented year round and according to the president is used by the secretary and treasurer to carry out eo business but the president could not provide support to show what business that was the president stated that she travels to country at least twice a year and stays for two or three months at a time in 20xx the president made two trips one to country and the other to country to provide assistance to orphans the president visited country from june to august she met the secretary and the treasurer and together provided the assistance to orphans the president stated that because the secretary and the treasurer live in country they know first hand where the orphans congregate the three traveled to a shelter the shelter does not have a name located next to a market called orphans congregate at the rear of the market because the market throws out spoiled the form 886-a rev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer org year period ended 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service schedule no or exhibit food in a dumpster the orphans scavenge for food in the dumpster and on that particular day about orphans loitered the immediate area the three officers spoke to the children some adults and determined that the children needed food the president took a taxi from the market to a nearby warehouse to purchase food to feed orphans she purchased chicken rice bread cream corn and water and returned to the shelter at the shelter the officers cut the chicken and provide each child a piece of chicken to cook the children used a discarded grill to cook the food themselves once all the children were fed the officers left the site the total cost for this type of event to feed children is approximately dollar_figure to dollar_figure the president said that they provided approximately similar meals during her visit the president visited country from june to june the president said she saw something on television about an earthquake or a severe storm that struck country and decided to provide assistance to the affected children the president's coworker proviced contact information for a person who lived in country the president contacted president the president did not recall president’s the last name and began to discuss the needs of children impacted by the earthquake or the storm the president flew to country met president and began to visit the areas affected by the earthquake or storm to determine what assistance to provide to the children the president purchased books crayons pencils and soccer balls for the children she said she spent approximately dollar_figure to dollar_figure on the donated items president was not connected to a relief organization but operated a day care center during the president's visit her lodging and meals were paid_by the eo the eo does not work in conjunction with any other organization to provide the assistance to the orphans the president said the trips in 20xx are indicative of all the trips she has taken the president was asked to provide support to demonstrate that the trips served a bona_fide charitable purpose and were not a personal vacation but she was unable the books_and_records show that the president is the eo’s only donor the president stated that other individuals have offered donations but she was unsure if accepting the donations would be problematic to the eo and declined the offers the books_and_records show that the president is the only person making deposits writing and signing checks the books_and_records show numerous purchases that appear to be of a personal nature the president provided verbal explanation for the purchases but was unable to provide support to substantiate the charitable purpose of the expenses law form 886-a rrev page of - internal_revenue_service department of the treasury ou ry p form_8 a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended 20xx12 20xx12 org code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual code sec_509 defines a private_foundation as a domestic or foreign organization described in code sec_501 other than an organization described in code sec_170 other than in clauses vii and viil code sec_7805 state in part that that any regulation may take effect or apply retroactively to prevent abuse treasury regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests regulation sec_1 c -1 d ii provides that an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_98_1 r b provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no form 886-a crev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form_886 a explanation of items name of taxpayer org year period ended 20xx12 20xx12 change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer’s position after being informed of the operational requirements of an organization exempt under code sec_501 and the public support requirements of a public charity the president agreed to the proposed retroactive revocation government’s position conclusion issue - the eo’s tax exempt status should be revoked because the eo did not demonstrate that it is operated for an exempt_purpose the eo did not demonstrate that it is carrying on the activities it proposed on form_1023 and the eo was unable to demonstrate that its current activities are charitable the eo was unable to demonstrate that the purchases furthered an exempt_purpose and without corroborating support the purchases must be considered to have served a personal benefit and constitute private_inurement to the president issue - the eo is not entitled to code sec_7805 relief because it did not provide accurate description of its intended activities or method of operation the retroactive revocation is warranted because the eo never carried out its stated proposed activities the eo did not disclose the fact that it intended to operate outside of the united_states nor the actual method of operation operating outside of the united_states is not necessarily an issue but if the irs was advised of foreign operations it may have triggered a solicitation of operational details to ensure oversight if the eo provided an accurate description of how it actually intended to operate tax exempt recognition would have been denied form 886-a crev department of the treasury - internal_revenue_service page of
